Title: To Alexander Hamilton from Thomas Lloyd Moore, 17 August 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Bristol Head Qrs. 10th. Regt. August 17th. 1799
          
          I had the honor of receiving your circular of the 9th.  Instant, and the orders contained therein shall be strictly observed. You will receive by this days mail a recruiting   return of the 10th. Regt. I am sorry it has been delayed so long, but it was unavoidable and have reason to expect that in future, we shall be more regular. I have formed an Encampment on a healthy pleasant spot, about half a mile above Bristol, on the banks of the Deleware; where the Recruits are exercised twice a day, and make considerable  progress. By letters from officers on recruiting service I am led to expect considerable success after Harvest.
          I have the honor to be with great respect your obedt. servant
          
            Thomas L. Moore
            Lt. Col. commdg. 10th Regt.
          
          Major Genl. Hamilton
        